Vivaldi Asset Management, LLC Code of Ethics As Required by Rule 204A-1 of the Investment Advisers Act of 1940, and Rule 17j-1 of the Investment Company Act of 1940 September 2014 FOR INTERNAL COMPANY USE ONLY; CONFIDENTIAL Vivaldi Asset Management ADVISER CODE OF ETHICS TABLE OF CONTENTS CODE OF ETHICS 1 I. INTRODUCTION 1 II. DEFINITIONS 1 III. STANDARDS OF BUSINESS CONDUCT 1 IV. PRE-CLEARANCE PROCEDURES 1 V. PROHIBITED TRANSACTIONS 1 VI. REPORTING OF PERSONAL SECURITIES TRANSACTIONS 1 A. InitialHoldings Report 1 B. Annual Holdings Report 1 C. List of Brokerage Accounts; Duplicate Confirmations and Brokerage Account Statements 1 D. Quarterly Transaction Reports 1 E. Exceptions from Reporting Requirements 1 F. Confidentiality of Reporting Under Code of Ethics 1 VII. INSIDER TRADING 1 A. Insider Trading Policy Statement 1 B. What is Insider Trading? 1 C. Who is an Insider? 1 D. What is Material Information? 1 E. What is Nonpublic Information? 1 F. What are the Penalties for Insider Trading? 1 G. Procedures Designed to Detect and Prevent Insider Trading 1 VIII. POLICY ON GIFTS AND ENTERTAINING 1 A. General Policy 1 B. Giving and Accepting Gifts 1 C. Entertainment 1 IX. ADMINISTRATION OF THE CODE OF ETHICS 1 X. CODE VIOLATIONS AND SANCTIONS 1 XI. RECORDKEEPING AND REVIEW 1 XII. CONFLICTS OF INTEREST 1 i APPENDIX A FORM OF COMPLIANCE CERTIFICATE A1 APPENDIX B Initial Certification of Compliance with Code of Ethicsand initial holdings report B1 APPENDIX C annual certification of compliance with code of ethicsand annual holdings report C1 APPENDIX D QUARTERLY TRANSACTION REPORT D1 APPENDIX E Preclearance form E1 APPENDIX F Conflicts Questionnaire supplement F1 APPENDIX G Political Contributions Policy G1 ii CODE OF ETHICS I. INTRODUCTION This Code of Ethics and Insider Trading Policy (the “Code”) establishes the standards of conduct and professionalism expected of the Supervised Persons of Vivaldi Asset Management, LLC (“VAM”, the “Firm”, or the “Adviser”).The Code is designed to: A. Educate Supervised Persons about the Firm’s expectations regarding the Supervised Person’s conduct and educate Supervised Persons about the laws and principles governing their conduct; B. Protect the Firm’s clients; C. Instill in Supervised Persons that they are fiduciaries, in a position of trust, and must act with complete propriety and in the best interests of the Firm’s clients at all times; D. Protect the interests of clients by deterring misconduct by Supervised Persons of the Firm; E. Protect the reputation of the Firm; F. Guard against violation of the securities laws; and G. Establish procedures for Supervised Persons to follow in order to comply with the fiduciary and ethical principles espoused by the Code. H. Ensure Employees must abide by the standards set forth in Rule 204A-1 under the Investment Advisers Act of 1940, as amended (the “Advisers Act”), and Rule 17j-1 under the Investment Company Act, as amended (the “Investment Company Act”). II. DEFINITIONS Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in VAM’s Investor Advisor Compliance Program (the “Program”). Advisers Act means the Investment Advisers Act of 1940, as amended. Automatic Investment Plan means a program in which regular periodic purchases (or withdrawals) are made automatically in (or from) investment accounts in accordance with a predetermined schedule and allocation.Supervised Persons must provide a copy of their Automatic Investment Plan to the CCO and obtain approval prior to its institution. 1 Beneficial Ownership is interpreted in the same manner as it would be under Rule 16a-1(a)(2) under the Exchange Act.Under Rule 16a-1(a)(2), beneficial owner means any person who, directly or indirectly through any contract, arrangement, understanding, relationship or otherwise has or shares a direct or indirect pecuniary interest in any security.Although the list is not exhaustive, a Supervised Person would be the beneficial owner of the following: A. Securities held in the Supervised Person’s own name; B. Securities held with another in joint tenancy, as tenants in common, as tenants by the entirety or in other joint ownership arrangements; C. Securities held by a bank or broker as a nominee or custodian in the Supervised Person’s name or pledged as collateral for a loan; and D. Securities owned by a corporation, trust, partnership or other entity, which the Supervised Person controls, either directly or indirectly, or which is under the Supervised Person’s common control. Business Contacts means other investment advisers and asset managers; brokers and securities salespersons; law firms; accounting firms; suppliers and vendors; and any other individual or organization with whom VAM has or is considering a business or other relationship, including members of the press and trade organizations.For purposes of this Code, multiple individuals employed by the same entity shall be considered a single business contact. Covered Securities refers to any security that a Supervised Person must report to the CCO and must disclose through the Firm’s compliance software system but for purposes of this Code will not include: A. Direct obligations of the U.S government; B. Bankers’ acceptances, bank certificates of deposit, commercial paper and high-quality short-term debt instruments, including repurchase agreements; C. Shares issued by money market mutual funds; D. Shares issued by unaffiliated open-end mutual funds; and E. Shares issued by unit investment trusts that are invested exclusively in one or more unaffiliated open-end mutual funds. 2 Exchange Traded Funds (“ETFs”) are not treated as covered securities UNLESS they consist of fewer than fifteen positions. Exchange Act means the Securities Exchange Act of 1934, as amended. Federal Securities Laws means the Securities Act, the Exchange Act, the Investment Company Act, the Advisers Act, Title V of GLBA, the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and Consumer Protection Act, any rules adopted by the SEC under any of these statutes, the Bank Secrecy Act of 1970, each as amended, as it applies to investment advisers, and any rules adopted by the SEC or the U.S. Department of the Treasury. Gift includes the giving and receiving of gratuities, merchandise and the enjoyment or use of property or facilities for weekends, vacations, trips, dinners and the like, and may include transportation and lodging costs. GLBA means the Gramm-Leach-Bliley Act. Immediate Family means any of the following relationships sharing the same household:child, stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law, including adoptive relationships, as well as minor children not sharing the same household (e.g., boarding school) or dependents not sharing the same household but over which a Supervised Person maintains beneficial ownership. Initial Public Offering means an offering of securities registered under the Securities Act, the issuer of which, immediately before the registration, was not subject to the reporting requirements of Sections 13 or 15(d) of the Exchange Act. Investment Company Act means the Investment Company Act of 1940, as amended. Limited Offering means an offering that is exempt from registration under the Securities Act of 1933 pursuant to section 4(2) or section 4(6) thereof or pursuant to Rule 504, Rule 505 or Rule 506 thereunder.Securities issued by any private collective investment vehicle, commonly referred to as a hedge fund, are included within this term. Pecuniary Interest means the opportunity, directly or indirectly, to profit or share in any profit derived from a transaction in the subject securities.An indirect pecuniary interest includes: A. Securities held by a member of a Supervised Person’s Immediate Family.Supervised Person’s may request that a member of his or her Immediate Family be excluded from the reach of the Code by contacting the CCO and demonstrating why it would be appropriate. 3 B. A general partner’s proportionate interest in the portfolio securities held by a general or limited partnership. C. A person’s right to dividends that are separated or separable from the securities. D. A trustee’s pecuniary interest in securities holdings of a trust and any pecuniary interest of any immediate family member of such trustee (such pecuniary interest being to the extent of the beneficiary’s pro rata interest in the trust). E. A beneficiary of a trust if: 1. The beneficiary shares investment control with the trustee (such pecuniary interest being to the extent of the beneficiary’s pro rata interest in the trust); or 2. The beneficiary has investment control with respect to a trust transaction without consultation with the trustee. F. Remainder interests do not create a pecuniary interest unless the person with such interest has the power, directly or indirectly, to exercise or share investment control over the trust. G. A settlor or grantor of a trust if such person reserves the right to revoke the trust without the consent of another person, unless the settlor or grantor does not exercise or share investment control over the securities. A shareholder will not be deemed to have a pecuniary interest in the portfolio securities held by a corporation or similar entity if the shareholder is not a controlling shareholder of the entity and does not have or share investment control over the entity’s portfolio. Purchase or Sale of a Security includes, among other things, the writing of an option to purchase or sell a security. 4 Restricted List means the list of securities in which trading by Supervised Persons is prohibited, and also includes options or derivatives on such securities. SEC means the United States Securities and Exchange Commission. Securities Act means the Securities Act of 1933, as amended. Security generally will have the meaning set forth in Section 202(a)(18) of the Advisers Act, and includes: A. Any note, stock, treasury stock, security future, bond, debenture or evidence of indebtedness; B. Any certificate of interest or participation in any profit-sharing agreement; C. Any collateral-trust certificate, pre-organization certificate or subscription, transferable share, investment contract, voting-trust certificate, or certificate of deposit for a security; D. Any fractional undivided interest in oil, gas or other mineral rights; E. Any put, call, straddle, option, or privilege on any security (including a certificate of deposit) or on any group or index of securities; F. Any put, call straddle, option, or privilege entered into on a national securities exchange relating to foreign currency; or G. In general, any interest or instrument commonly known as a “security,” or any certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of or warrant or right to subscribe to or purchase any of the foregoing. Supervised Person means any partner, officer, director, manager or employee (other than employees with a purely clerical, administrative or support function, as determined by the CCO and notified to such employee in writing in advance), intern, temporary, and/or contract employee as applicable to VAM’s business, or other person occupying a similar status or performing similar functions for, the Firm, or any other person who provides investment advice on behalf of the Firm and is subject to the supervision and control of the Firm.For the avoidance of doubt, outside consultants assisting the Firm are not considered Supervised Persons.It is the CCO’s responsibility to identify all Supervised Persons under the Code and make them aware of their obligations under the Code. 5 III. STANDARDS OF BUSINESS CONDUCT VAM seeks to foster a reputation for integrity and professionalism.The Firm views its reputation as a vital business asset and values the trust placed in it by its clients.The Firm has adopted this Code to further protect its reputation and to ensure compliance with federal securities laws, as well as to meet the fiduciary duty owed to its clients.As a fiduciary, the Firm has an affirmative duty of care, honesty, loyalty and good faith to act in the best interests of its clients.VAM views its clients’ interests as of paramount importance and believes that its clients’ interests come before the Firm’s personal interests.The Firm also strives to identify and avoid conflicts of interest, however such conflicts may arise.All questions or comments regarding this Code should be directed to the CCO. All Supervised Persons must comply with this Code, as well as with all applicable securities laws.Supervised Persons must not, directly or indirectly: A. Employ any device, scheme or artifice to defraud a client or prospective client; B. Make to a client or prospective client any untrue statement of a material fact or omit to state to a client a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading; C. Engage in any act, practice or course of conduct that is fraudulent, deceptive or manipulative, including the making of statements that omit material facts; D. Knowingly buy or sell a security requiring pre-approval unless the transaction is pre-approved by the CCO or his designee; E. Use his or her position, or any investment opportunities presented by virtue of his or her position, to personal advantage or to the detriment of a client or prospective client; F. Provide any investment advice (i.e., advice as to the value of securities, or as to the advisability of investing in, purchasing or selling securities) or portfolio management services for compensation to any person, other than a VAM client, under any circumstances, unless such arrangement is disclosed to and approved by the CCO; G. Trade mutual fund shares after the close of trading (i.e., participate in “late trading”); H. Serve on the board of directors or creditor and investment committee of any organizations other than VAM without the prior approval of the CCO; 6 I. Engage in “market timing” transactions involving mutual fund shares (i.e., attempt to gain short term profits from buying and selling mutual funds to benefit from the difference between the daily closing prices); or J. Enter an order or make an investment that anticipates (i.e., front runs) or competes with a fund order or investment. IV. PRE-CLEARANCE PROCEDURES (A) Obtaining Pre-Clearance. Pre-clearance of a personal transaction in a Security required to be approved pursuant to Section V below must be obtained from the Chief Compliance Officer, Compliance Director, or a person who has been authorized by the Chief Compliance Officer to pre-clear transactions.Each of these persons is referred to in this Code as a "Clearing Officer."A Clearing Officer seeking pre-clearance with respect to his or her own transaction shall obtain such pre-clearance from another Clearing Officer. Prior to requesting pre-clearance from a Clearing Officer, each SupervisedPerson shall ask a Clearing Officer whether the applicable security is eligible for preclearance under this Code.Upon receipt of the inquiry, the Clearing Officer or his designate will determine if a) VAM’s Clients have any open orders or pending transactions in that security; or b) the security is on the restricted list. If either of the preceding criteria apply, the Supervised Person will generally be ineligible for pre-clearance. Pre-clearance requested by a Clearing Officer, should be reviewed and approved/disapproved by another Clearing Officer. It is prohibited for a Clearing Officer to approve their own personal securities transactions. In the event another Clearing Officer is not available to review and approve/disapprove a Clearing Officers pre-clearance; pre-clearance may be requested through Michael Peck, VAM President. (B) Time of Clearance. A Supervised Person may pre-clear trades only in cases where such person has a present intention to effect a transaction in the Security for which pre-clearance is sought.It is not appropriate for a Supervised Person to obtain a general or open-ended pre-clearance to cover the eventuality that he or she may buy or sell a Security at some future time depending upon market developments.Consistent with the foregoing, a Supervised Person may not simultaneously request pre-clearance to buy and sell the same Security. 7 Pre-clearance of a trade shall be valid and in effect only for the day for which it is given (if the security is thinly traded, pre-clearance is good for seven days); provided, however, that a pre-clearance expires upon the person becoming aware of facts or circumstances that would prevent a proposed trade from being pre-cleared were such facts or circumstances made known to a Clearing Officer.Accordingly, if a Supervised Person becomes aware of new or changed facts or circumstances that give rise to a question as to whether pre-clearance could be obtained if a Clearing Officer was aware of such facts or circumstances, the person shall be required to so advise a Clearing Officer before proceeding with such transaction. The Clearing Officer has discretion to either extend or lessen the time period that pre-clearance is valid. (C) Form. Pre-clearance must be obtained in writing by completing and signing the form for Pre-clearance for Personal Securities Transactions ,attached as Appendix E, which form shall set forth the details of the proposed transaction, and obtaining the written approval (including by email) of a Clearing Officer.The form is attached as Appendix E.If the Supervised Person is an Advisory Person and is requesting approval to purchase or sell shares of a Client, the Supervised Person shall inform the Clearing Officer of that fact at the time pre-clearance to purchase or sell the Security is sought. (D) Filing. Copies of all completed pre-clearance forms shall be retained either electronically or at the Adviser in hard copy. (E) Factors Considered in Pre-Clearance of Personal Transactions. A Clearing Officer may refuse to grant pre-clearance of a personal transaction in his or her sole discretion without being required to specify any reason for the refusal.Generally, a Clearing Officer will consider the following factors in determining whether or not to pre-clear a proposed transaction: Whether the amount or nature of the transaction or person making it is likely to affect the price or market for the Security; and Whether the person making the proposed purchase or sale is likely to benefit from purchases or sales being made or being considered on behalf of the Trust; and Whether the transaction is likely to adversely affect the Adviser’s Clients. 8 (F) Monitoring of Personal Transactions After Pre-Clearance. After preclearance is given to a Supervised Person, the Chief Compliance Officer, Compliance Director, or his designate shall review on a test basis, each Supervised Person's transactions to ascertain whether pre-cleared transactions have been executed for the day of preclearance and whether such transactions were executed as required A Clearing Officer’s Transactions should be reviewed by another Clearing Officer on a test basis to ascertain whether pre-cleared transactions have been executed for the day of preclearance and whether such transactions were executed as required. V. PROHIBITED TRANSACTIONS1 A. Neither Investment Personnel nor a Supervised Person may purchase or otherwise acquire direct or indirect Beneficial Ownership of any Security in an Initial Public Offering or a Limited Offering unless he or she obtains pre-clearance and reports to the Adviser the information described in Section VI of this Code. B. ASupervised Person may not purchase or otherwise acquire direct or indirect Beneficial Ownership of any Security, and may not sell or otherwise dispose of any Security in which he or she has direct or indirect Beneficial Ownership, if he or she knows or should know at the time of entering into the transaction that: (i)there is an open order at the Adviser to purchase or sell the security. unless such Supervised Person: a. obtains pre-clearance of such transaction;and b. reports to the Adviser the information described in Section VI of this Code. For purposes of administering this Code, Supervised Persons shall be presumed to have the requisite knowledge of the VAM Fund's transactions so as to require pre-clearance, regardless of whether such persons actually have such knowledge.Accordingly, all Supervised Persons shall obtain pre-clearance of all transactions in Securities in accordance with this Section IV(B) except in the case of a transaction as to which one of the exceptions from pre-clearance set forth in Section IV(C) below applies. 1 The prohibitions of this Section V apply to Securities acquired or disposed of in any type of transaction, including but not limited to non-brokered transactions, such as purchases and sales of privately placed Securities and Securities acquired directly from an issuer, except to the extent that one of the exemptions from the prohibitions set forth in Section V(C) is applicable. 9 C. The prohibitions of this Section V do not apply to: 1) Purchases that are made via an Automatic Investment Plan (however, this exception does not apply to optional cash purchases pursuant to a DRIP); 2) Purchases and sales/redemptions of shares of registered, open-end mutual funds (other than shares of ETFs); 3) Bank certificates of deposit and bankers' acceptances; 4) Commercial paper and high quality debt instruments (including repurchase agreements) with a stated maturity of 12 months or less; 5) U.S. Treasury obligations; 6) Purchases of rights issued by an issuer pro rata to all holders of a class of its Securities, if such rights are acquired from such issuer, and the exercise of such rights; 7) Involuntary (i.e., non-volitional) purchases, sales and transfers of Securities; 8) Transactions in an account over which the Supervised Person does not exercise, directly or indirectly, any influence or control; provided, however, that such influence or control shall be presumed to exist in the case of the account of an immediate family member of the Supervised Person who lives in the same household as the Supervised Person, absent a written determination by the Chief Compliance Officer to the contrary; and 9) Transactions in Securities of a type that are not permissible investments for the Fund(s) or a Client. VI. REPORTING OF PERSONAL SECURITIES TRANSACTIONS A. InitialHoldings Report Within 10 days of becoming a Supervised Person, every Supervised Person must submit a list of all brokerage accounts held by him or herself as well as accounts over which he or she maintains a beneficial interest.The Information contained therein must be current as of a date no more than 45 days from the date he or she becomes a Supervised Person.The Initial Holdings Report is attached as Appendix B. B. Annual Holdings Report Annually, by January 30th of each year, each Supervised Person shall completed and submit to the Chief Compliance Officer an Annual Certification and Holdings Report on the form attached as Appendix C.The information contained therein must be current as of a date no more than 45 days before the Annual Certification and Holding Report is submitted. 10 C. List of Brokerage Accounts; Duplicate Confirmations and Brokerage Account Statements Supervised Persons should submit a copy of their brokerage account statements directly to the CCO or Compliance Director.Any time a Supervised Person opens a new brokerage account, he or she should send confirmation of the account and statements to the CCO.The CCO’s brokerage account statements will be reviewed by a Clearing Officer D. Quarterly Transaction Reports 1. Within thirty (30) days after the end of each calendar quarter, each Supervised Person shall make a written report to the Chief Compliance Officer and/or Compliance Director of all transactions in Covered Securities occurring in the quarter in which he or she had any direct or indirect Beneficial Ownership. Such report is hereinafter called a "Quarterly Transaction Report." 2. Except as provided in Section VI(E), a Quarterly Transaction Report shall be on the form attached as Appendix D and must contain the following information with respect to each reportable transaction: (i) Date and nature of the transaction (purchase, sale or any other type of acquisition or disposition); (ii) Title (and as applicable, the exchange ticker symbol or CUSIP number), number of shares or principal amount of each Covered Security and the price at which the transaction was effected; and (iii) Name of the broker, dealer or bank with or through whom the transaction was effected; and (iv) The date the Supervised Person submitted the Quarterly Transaction Report. 3. A Quarterly Transaction Report may contain a statement that the report is not to be construed as an admission that the person making it has or had any direct or indirect Beneficial Ownership of any Security to which the report relates. E. Exceptions from Reporting Requirements 1. A Supervised Person need not submit an Initial Holdings Report, a Quarterly Transaction Report or an Annual Holdings Report with respect to any securities held in an account over which the Supervised Person does not exercise, directly or indirectly, any influence or control provided, however, that such influence or control shall be presumed to exist in the case of the account of an immediate family member of the Supervised Person who lives in the same household as the Supervised Person, absent a written determination by the Chief Compliance Officer to the contrary. 11 2. A Supervised Person need not submit a Quarterly Transaction Report with respect to any transaction effected pursuant to an Automatic Investment Plan. 3. In lieu of submitting a Quarterly Transaction Report, a Supervised Person may arrange for the Chief Compliance Officer to be sent duplicate confirmations and statements for all accounts through which transactions in Securities in which the Supervised Person has any direct or indirect Beneficial Ownership are effected, so long as the Chief Compliance Officer receives the confirmation or account statements no later than thirty (30) days after the end of the calendar quarter.However, a Quarterly Transaction Report must be submitted for any quarter during which the Supervised Person has acquired or disposed of direct or indirect Beneficial Ownership of any Covered Security if such transaction was not in an account for which duplicate confirmations and statements are being sent.Supervised Persons who are associated persons of the Adviser and who provide duplicate confirmations and statements for their accounts to the Adviser will be deemed to satisfy the requirement to submit a Quarterly Transaction Report if such confirmations and statements reflect all transactions in Covered Securities required to be reported by them hereunder.The Adviser shall deliver such confirmations and statements or analysis thereof to permit the Chief Compliance Officer to ascertain compliance with this Code.Any Supervised Person relying on this Section VI(D)(E) shall be required to certify as to the identity of all accounts through which Covered Securities in which they have direct or indirect Beneficial Ownership are purchased, sold and held. 4. It is the responsibility of each Supervised Person to take the initiative to comply with the requirements of this Section VI.Any effort by the Adviser, to facilitate the reporting process does not change or alter that responsibility. F. Confidentiality of Reporting Under Code of Ethics The CCO and other designated compliance personnel receiving reports of Supervised Persons’ holdings and transactions under this Code will keep such reports confidential, except to the extent that the CCO and designated compliance personnel are required to disclose the contents of such reports to regulators. 12 VII. INSIDER TRADING A. Insider Trading Policy Statement VAM seeks to foster a reputation for integrity and professionalism.That reputation is a vital business asset.To further that goal, this Code implements procedures to deter misuse of material nonpublic information in securities transactions.Accordingly, VAM forbids Supervised Persons and members of their immediate family from trading, either personally or on behalf of others, while in possession of material nonpublic information or communicating material nonpublic information to others in violation of the law.This conduct is referred to as insider trading, and the policy prohibiting insider trading applies to every Supervised Person and extends to activities within and outside their duties at the Firm. Trading securities while in possession of material nonpublic information or improperly communicating that information to others may expose a Supervised Person to stringent penalties.Criminal sanctions may include a fine of up to $1,000,000 and/or 10 years imprisonment.The SEC can recover profits gained or losses avoided through trading on inside information, they can impose a penalty of up to three times the illicit windfall, and they can issue an order barring a Supervised Person from the securities industry.A Supervised Person may also be sued personally by investors seeking to recover damages for insider trading violations. B. What is Insider Trading? The term insider trading is not defined in the federal securities laws, but generally is used to refer to the use of material nonpublic information to trade in securities, whether or not one is an insider, or to the communication of material nonpublic information to others.The law generally prohibits: 1.
